MEMORANDUM **
Debora Gonzalez, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s denial of her application for cancellation of removal.
We lack jurisdiction to review the immigration judge’s discretionary determination that Gonzalez failed to establish the requisite exceptional and extremely unusual hardship to Gonzalez’s United States citizen. 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Gonzalez’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.